DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.

Response to Amendment
The amendment of 13 June 2022 has been entered.
Disposition of claims:
	Claims 1, 4, 14, and 15 have been amended.
	Claims 2, 6-7, 9-13, and 16 are cancelled.
	Claims 1, 3-5, 8, 14-15, and 17-20 are pending.
The amendment to claim 1 has overcome the rejections of claims 1, 3, 5, 8, and 17-19 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1) (hereafter “Lin”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 14 has overcome the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1) (hereafter “Lin”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 4 has overcome the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1) (hereafter “Itoh”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”) set forth in the last Office action. The rejection has been withdrawn. 
The amendment to claim 15 has overcome the rejections of claims 15 and 20 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2012/0018711 A1) (hereafter “Che ‘711”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”), Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”), and Che et al. (US 2015/0287937 A1) (hereafter “Che ‘937”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant's arguments filed 13 June 2022 regarding the rejections of claims 1, 3, 5, 8, and 17-19 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1) (hereafter “Lin”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the amendments to claim 1 requiring b1 and b2 to be 0 while b3 is 0 or 1 distinguish over Lin et al. (US 2015/0194615 A1) (hereafter “Lin”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”).
However, the current claims are found to be obvious over Lin et al. (US 2015/0194615 A1) (hereafter “Lin”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”) for the reasons outlined below.

Applicant's arguments filed 13 June 2022 regarding the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1) (hereafter “Lin”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the amendments to claim 14 requiring b1 and b2 to be 0 while b3 is 0 or 1 distinguish over Lin et al. (US 2015/0194615 A1) (hereafter “Lin”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”).
However, the current claims are found to be obvious over Lin et al. (US 2015/0194615 A1) (hereafter “Lin”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”) for the reasons outlined below.

Applicant’s arguments filed 13 June 2022 regarding the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1) (hereafter “Itoh”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”) set forth in the last Office action have been considered but are moot because the rejection has been withdrawn.

Applicant’s arguments filed 13 June 2022 with respect to the rejections of claims 15 and 20 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2012/0018711 A1) (hereafter “Che ‘711”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”), Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”), and Che et al. (US 2015/0287937 A1) (hereafter “Che ‘937”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14: Claim 14 recites “… b3 is 0 or 1 …” However, there is no variable b3 in either of Formula 1(1) or Formula 1(2). It is unclear to what the variable b3 is referring, rendering the claim indefinite.
For the purposes of examination, the Examiner is interpreting the claim such that b3 is not present in either of Formula 1(1) or Formula 1(2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 8, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1) (hereafter “Lin”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”).
Regarding claims 1, 3, 5, 8, and 18: Lin discloses the compound shown below {(paragraphs [0016] and [0060]: The compounds of the disclosure have the structure of Formula I.), (paragraph [0075]: The compounds of the disclosure are exemplified by Compounds 1 through 137.), (p. 9, Compound 28)}.
[AltContent: textbox (Lin’s Compound 28)] 
    PNG
    media_image1.png
    737
    695
    media_image1.png
    Greyscale


Lin teaches that the compounds of Lin are useful in an organic light-emitting device {paragraphs [0059], [0076], and [0088]}. The taught organic light-emitting device comprises an organic layer disposed between a first electrode and a second electrode {paragraph [0076]}. The organic layer comprises an emission layer comprising an emissive dopant {paragraphs [0076], [0088], and [0115]}. The emissive dopant can be a platinum complex of the disclosure of Lin, such as platinum complex shown above {paragraph [0088]}.
Lin’s Compound 28 does not comprise the structure of any of the instant formulas 1-1 through 1-4.
Lin’s modified Compound 28 does not comprise L3 and L2 (corresponding to the instant T1 and T2) of Lin’s Formula I as a single bond.
As outlined above, Lin teaches that Lin’s Compound 28 has the structure of Formula I of Lin, which is shown below {paragraph [0036]}.

    PNG
    media_image2.png
    672
    678
    media_image2.png
    Greyscale

In Lin’s Formula I, each of L1 through L4 are each independently selected from the group consisting of a direct bond, NR, O, CRR', SiRR' {paragraph [0065]}.
Lin additionally teaches numerous compounds in which one of the L1 to L4 of Lin is a single bond {(paragraph [0075]: The compounds of the disclosure are exemplified by Compounds 1 through 137.), (pp. 12-23, Compounds 60 to 137)}.
Therefore, a single bond was a known alternative to a methylene group as one of L1 to L4 of Lin.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 28 of Lin by substituting the methylene group corresponding to L3 and L2 (corresponding to the instant T1 and T2) of Formula I of Lin with a single bond, based on the teaching of Lin. The substitution would have been one known element with another known element with a reasonable expectation of success. See MPEP 2143(I)(B). The selection of a single bond would have been a choice from a finite number of identified, predictable solutions (the exemplified groups L1 to L4 of Lin), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device in order to make optimal organic light-emitting devices.
The resultant compound would comprise L3 and L2 (corresponding to the instant T1 and T2 where b1 and b2 are 0) of Formula I of Lin as a single bond and L1 of Formula I of Lin as a methylene group (making b3 equal to 1 and T3 a single bond). 
Lin’s modified Compound 28 does not comprise the instant Cy3 as a dibenzofuran group or another group required by the current claims.
Kottas teaches metal complex compounds for use as emissive dopants in the light-emitting layer of an organic light-emitting device {paragraphs [0028]-[0030], [0094]-[0095] and [0143]-[0145]}.
Kottas teaches replacing a benzene ring bonded to both the metal center and a pyridine ring with a dibenzofuran ring (shown in the compound below) in a ligand of a platinum complex used as the emissive dopant in an organic light-emitting device provides a device with increase efficiency and lifetime {paragraphs [0143]-[0145] and Tables 1 and 2: Comparing the platinum complexes used in Example 1 and Comparative Example 1}.

    PNG
    media_image3.png
    770
    717
    media_image3.png
    Greyscale

Takiguchi teaches compounds for use as emissive dopants in the light-emitting layer of an organic light-emitting device {paragraphs [0034]-[0042] and [0087], paragraph [0087] describing Figs. 1A to 1C}. The metal center of the metal complex can be platinum {paragraph [0037]}. The compounds comprise a structure meeting the chemical formula (5) of Takiguchi, which can be dibenzofuran {paragraph [0041]}. Providing such a structure allows for emission color tuning, improved purification of the compounds, and improved stability {paragraphs [0085]-[0086]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Lin’s Compound 26 by replacing the benzene ring bonded to both the metal center and a pyridine ring with a dibenzofuran ring, based on the teaching of Kottas and Takiguchi. The motivation for doing so would have been to provide devices with increased efficiency and lifetime, as taught by Kottas, and to allow for emission color tuning, improved purification of the compounds, and improved stability, as taught by Takiguchi.
The resultant compound has the structure of one of the instant Formulas 1-1 to 1-4 where: b2 is 0; b1 is 1; T1 is methylene; b3 is 1; T3 is methylene; X1 is O.
Lin does not exemplify a specific device comprising Compound 28 of Lin.
However, Lin teaches an organic light emitting device comprising a first electrode, a second electrode, and an organic layer disposed between the first electrode and the second electrode {paragraph [0076]}.
The organic layer comprises an emission layer {paragraph [0088]: Any layer comprising an emissive dopant can be equated with an emission layer.}.
The emission layer can comprise a compound of the disclosure of Lin {paragraph [0088]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the Compound 26 of Lin by using it in the emission layer of the device taught by Lin, based on the teaching of Lin. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Lin’s Compound 26 would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to make optimum organic light emitting devices.

Regarding claim 17: Lin as modified by Kottas and Takiguchi teaches all of the features with respect to claim 1, as outlined above.
Lin does not teach a specific device having the structure of claim 16 in addition to comprising a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the emission layer and the second electrode.
However, Lin teaches that the devices of the disclosure of Lin can comprise a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the emission layer and the second electrode {Fig. 1 as well as paragraphs [0108], [0109], [0121], and [0124]}. The hole transport region can comprise a hole injection layer, a hole transport layer, and an electron blocking layer between the first electrode and the emission layer {Fig. 1 as well as paragraphs [0108], [0109], [0121], and [0124]}. The electron transport region can comprise a hole blocking layer, an electron transport layer, and an electron injection layer {Fig. 1 as well as paragraphs [0108], [0109], [0121], and [0124]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include a hole transport region comprising a hole injection layer, a hole transport layer, and an electron blocking layer disposed between the first electrode and the emission layer as well as an electron transport region comprising a hole blocking layer, an electron transport layer, and an electron injection layer disposed between the emission layer and a second electrode, based on the teaching of Lin. The modification would have been a combination of known prior art elements according to known methods to yield predictable results. See MPEP 2143(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of device layers to be used to make an organic light-emitting device to make an optimum organic light-emitting device.

Regarding claim 19: Lin as modified by Kottas and Takiguchi teaches all of the features with respect to claim 18, as outlined above.
Lin does not disclose a specific device comprising Compound 28 in an emission layer along with a host material in which an amount by weight of the host material in the emission layer is larger than an amount by weight of the modified Compound 26 in the emission layer.
However, Lin teaches that the emission layer further comprises a host material {paragraph [0093] and [0115]} and comprises the compounds of the disclosure of Lin as a dopant material {paragraph [0088] and [0115]}.
Kottas teaches that it was known in the prior art at the time the invention was effectively filed that a host/dopant combination in the emissive layer would comprise a host material in an amount by weight that is larger than the dopant material in an amount by weight {paragraph [0142] and Tables 1-3}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Lin my including a host material in the emission layer along with the modified Compound 28 of Lin in an amount by weight that is larger than the modified Compound 28 of Lin, based on the teaching of Lin and Kottas. The modification would have been a combination of known prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials and amounts of materials to be used to make an organic light-emitting device in order to make an optimum organic light-emitting device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1) (hereafter “Lin”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”).
Regarding claim 14: Lin discloses the compound shown below {(paragraphs [0016] and [0060]: The compounds of the disclosure have the structure of Formula I.), (paragraph [0075]: The compounds of the disclosure are exemplified by Compounds 1 through 137.), (p. 9, Compound 28)}.
[AltContent: textbox (Lin’s Compound 28)] 
    PNG
    media_image1.png
    737
    695
    media_image1.png
    Greyscale


Lin teaches that the compounds of Lin are useful in an organic light-emitting device {paragraphs [0059], [0076], and [0088]}. The taught organic light-emitting device comprises an organic layer disposed between a first electrode and a second electrode {paragraph [0076]}. The organic layer comprises an emission layer comprising an emissive dopant {paragraphs [0076], [0088], and [0115]}. The emissive dopant can be a platinum complex of the disclosure of Lin, such as platinum complex shown above {paragraph [0088]}.
Lin’s Compound 28 does not comprise the instant Cy3 as a dibenzofuran group or another group required by the current claims, nor does Lin’s Compound 28 have the structure of the instant Formula 1(1) of the current Claim 14.
As outlined above, Lin teaches that Lin’s Compound 28 has the structure of Formula I of Lin, which is shown below {paragraph [0036]}.

    PNG
    media_image2.png
    672
    678
    media_image2.png
    Greyscale

In Lin’s Formula I, each of L1 through L4 are each independently selected from the group consisting of a direct bond, NR, O, CRR', SiRR' {paragraph [0065]}.
Lin additionally teaches the compounds shown below as compounds having the structure of Formula I of Lin {(paragraph [0075]: The compounds of the disclosure are exemplified by Compounds 1 through 137.), (p. 12, Compounds 54 and 59)}.

    PNG
    media_image4.png
    789
    736
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    794
    925
    media_image5.png
    Greyscale

As can be seen in the structures above, a group N-phenyl in which the phenyl ring is bonded to the adjacent pyridine ring was a known alternative to a methylene group as one of L1 to L4 of Lin.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 28 of Lin by substituting the methylene group corresponding to L1 of Formula I of Lin with an N-phenyl group in which the phenyl ring is bonded to the adjacent pyridine ring, based on the teaching of Lin. The substitution would have been one known element with another known element with a reasonable expectation of success. See MPEP 2143(I)(B). The selection of an N-phenyl group in which the phenyl ring is bonded to the adjacent pyridine ring would have been a choice from a finite number of identified, predictable solutions (the exemplified groups L1 to L4 of Lin), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device in order to make optimal organic light-emitting devices.
Lin’s modified Compound 28 does not comprise L3 and L2 (corresponding to the instant T1 and T2) of Lin’s Formula I as a single bond.
As outlined above, Lin teaches that Lin’s Compound 28 has the structure of Formula I of Lin, which is shown below {paragraph [0036]}.

    PNG
    media_image2.png
    672
    678
    media_image2.png
    Greyscale

In Lin’s Formula I, each of L1 through L4 are each independently selected from the group consisting of a direct bond, NR, O, CRR', SiRR' {paragraph [0065]}.
Lin additionally teaches numerous compounds in which one of the L1 to L4 of Lin is a single bond {(paragraph [0075]: The compounds of the disclosure are exemplified by Compounds 1 through 137.), (pp. 12-23, Compounds 60 to 137)}.
Therefore, a single bond was a known alternative to a methylene group as one of L1 to L4 of Lin.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 28 of Lin by substituting the methylene group corresponding to L3 and L2 (corresponding to the instant T1 and T2) of Formula I of Lin with a single bond, based on the teaching of Lin. The substitution would have been one known element with another known element with a reasonable expectation of success. See MPEP 2143(I)(B). The selection of a single bond would have been a choice from a finite number of identified, predictable solutions (the exemplified groups L1 to L4 of Lin), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device in order to make optimal organic light-emitting devices.
The resultant compound would comprise L3 and L2 (corresponding to the instant T1 and T2 where b1 and b2 are 0) of Formula I of Lin as a single bond and L1 of Formula I of Lin with as an N-phenyl group in which the phenyl ring is bonded to the adjacent pyridine ring. 
Lin’s modified Compound 28 does not comprise the instant Cy3 as a dibenzofuran group or another group required by the current claims.
Kottas teaches metal complex compounds for use as emissive dopants in the light-emitting layer of an organic light-emitting device {paragraphs [0028]-[0030], [0094]-[0095] and [0143]-[0145]}.
Kottas teaches replacing a benzene ring bonded to both the metal center and a pyridine ring with a dibenzofuran ring (shown in the compound below) in a ligand of a platinum complex used as the emissive dopant in an organic light-emitting device provides a device with increase efficiency and lifetime {paragraphs [0143]-[0145] and Tables 1 and 2: Comparing the platinum complexes used in Example 1 and Comparative Example 1}.

    PNG
    media_image3.png
    770
    717
    media_image3.png
    Greyscale

Takiguchi teaches compounds for use as emissive dopants in the light-emitting layer of an organic light-emitting device {paragraphs [0034]-[0042] and [0087], paragraph [0087] describing Figs. 1A to 1C}. The metal center of the metal complex can be platinum {paragraph [0037]}. The compounds comprise a structure meeting the chemical formula (5) of Takiguchi, which can be dibenzofuran {paragraph [0041]}. Providing such a structure allows for emission color tuning, improved purification of the compounds, and improved stability {paragraphs [0085]-[0086]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Lin’s Compound 28 by replacing the benzene ring bonded to both the metal center and a pyridine ring with a dibenzofuran ring, based on the teaching of Kottas and Takiguchi. The motivation for doing so would have been to provide devices with increased efficiency and lifetime, as taught by Kottas, and to allow for emission color tuning, improved purification of the compounds, and improved stability, as taught by Takiguchi.
The resultant compound has the structure of the instant Formula 1(1) where: Cy1 is benzene; Cy2 and Cy4 are pyridine; Cy3 is dibenzofuran; b1 and b2 are 0; X1 is O.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2013/0274473 A1) (hereafter “Che”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”), Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”), and Che et al. (US 2015/0287937 A1) (hereafter “Che ‘937”).
Regarding claim 15: Che ‘473 discloses the compound shown below {(paragraph [0045]: The compounds having the structure of Che’s Structure I are exemplified by the compounds shown on pp. 3-7.), (p. 3, Complex 101)}.
[AltContent: textbox (Che ‘473’s Complex 101)] 
    PNG
    media_image6.png
    735
    888
    media_image6.png
    Greyscale


Che teaches that the compounds of Che are useful in an organic light-emitting device {paragraph [0074]}. The taught organic light-emitting device comprises an organic layer disposed between a first electrode and a second electrode {paragraph [0074]}. The organic layer comprises an emission layer comprising an emissive dopant {paragraph [0074]}. The emissive dopant is a platinum complex of the disclosure of Che, such as platinum complex shown above {paragraph [0074]}.
Che 473’s Compound 101 does not comprise the instant Cy3 as a dibenzofuran group or another group required by the current claims, 
Kottas teaches metal complex compounds for use as emissive dopants in the light-emitting layer of an organic light-emitting device {paragraphs [0028]-[0030], [0094]-[0095] and [0143]-[0145]}.
Kottas teaches replacing a benzene ring bonded to both the metal center and a pyridine ring with a dibenzofuran ring (shown in the compound below) in a ligand of a platinum complex used as the emissive dopant in an organic light-emitting device provides a device with increase efficiency and lifetime {paragraphs [0143]-[0145] and Tables 1 and 2: Comparing the platinum complexes used in Example 1 and Comparative Example 1}.

    PNG
    media_image3.png
    770
    717
    media_image3.png
    Greyscale

Takiguchi teaches compounds for use as emissive dopants in the light-emitting layer of an organic light-emitting device {paragraphs [0034]-[0042] and [0087], paragraph [0087] describing Figs. 1A to 1C}. The metal center of the metal complex can be platinum {paragraph [0037]}. The compounds comprise a structure meeting the chemical formula (5) of Takiguchi, which can be dibenzofuran {paragraph [0041]}. Providing such a structure allows for emission color tuning, improved purification of the compounds, and improved stability {paragraphs [0085]-[0086]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Che 473’s Compound 101 by replacing the benzene ring bonded to both the metal center and a pyridine ring with a dibenzofuran ring, based on the teaching of Kottas and Takiguchi. The motivation for doing so would have been to provide devices with increased efficiency and lifetime, as taught by Kottas, and to allow for emission color tuning, improved purification of the compounds, and improved stability, as taught by Takiguchi.
Furthermore, it would have been obvious to orient the dibenzofuran structure with the C-O bond ortho to the unsubstituted pyridine ring, because it would have been one of two possible options when placing the dibenzofuran structure in the orientation relative to the pyridine ring bonded to the benzene ring as shown in the compound of Kottas.
The modified Complex 101 of Che ‘473 differs from the compounds of the current claim 15 in that the substituent pattern on the substituent phenyl group is different than that of the instant Compound 2.
Che ‘937 teaches platinum complexes that can be used as emitting material in organic light-emitting devices {paragraphs [0009]-[0012]}.
Che ‘937 teaches that the platinum complexes of the disclosure of Che ‘937 has the structure of Structure I, shown below {paragraph [0011]}.

    PNG
    media_image7.png
    777
    974
    media_image7.png
    Greyscale

Where B is a self-quenching reduction group {paragraph [0011]}.
Che ‘937 teaches the compounds shown below as compounds meeting the structure of Structure I of Che ‘937 {(paragraph [0044]: The platinum complexes with the structure of Structure I are exemplified on pp. 4-8), (p. 4, Emitter 1002), (p. 7, Emitter 1023)}.
[AltContent: textbox (Che ‘937’s Emitter 1002 )][AltContent: textbox (Che ‘937’s Emitter 1025 )]
    PNG
    media_image8.png
    734
    828
    media_image8.png
    Greyscale
        
    PNG
    media_image9.png
    668
    706
    media_image9.png
    Greyscale


The only difference between the two compounds is the substituent pattern on the substituent phenyl group. Therefore, the substituted substituent phenyl group of Che ‘937’s Emitter 1025 is a known equivalent to the substituted substituent phenyl group of Che ‘937’ Emitter 1002, which is the same as the substituted substituent phenyl group of Che ‘473’s Complex 101.
The substituted substituent phenyl group of Che ‘473’s Complex 101 is at position R6 of Structure I of Che ‘473 {paragraph [0036]}. The substituted substituent phenyl group of Che ‘937’s Emitter 1025 is a permitted structure for R6 of Structure 1 of Che ‘473 {paragraph [0037]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Che ‘473’s Complex 101 by substituting the substituted substituent phenyl group with the substituted substituent phenyl group of Che ‘937’s Emitter 1025, based on the teaching of Che ‘937 and Che ‘473. The substitution would have been one known element for another known element and would have led to predictable results, as taught by Che ‘937 and Che ‘473. See MPEP 2143(I)(B). The selection of the substituted substituent phenyl group would have been one from a finite number of identified, predictable solutions with a reasonable expectation of success, as taught by Che ‘937. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device.
The resultant compound differs from the current compounds of claim 15 in that the substituent on the linking group that is N is phenyl rather than naphthyl.
However, Che ‘473 teaches that the compounds of Che ‘473 have the structure of Structure I of Che ‘473 shown below {paragraph [0036]}.

    PNG
    media_image10.png
    634
    844
    media_image10.png
    Greyscale


R11 of Structure I can be aryl {paragraphs [0041]-[0042]}. Che ‘473 teaches that the aryl group can be phenyl or naphthyl, among other options {paragraph [0029]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Che ‘473’s Complex 101 by substituting the phenyl group substituent of the N linker with naphthyl bonded at the 1 position, based on the teaching of Che ‘473. The substitution would have been one known element for another known element and would have led to predictable results, as taught by Che ‘473. See MPEP 2143(I)(B). The selection of the naphthyl group would have been one from a finite number of identified, predictable solutions with a reasonable expectation of success, as taught by Che ‘473. Additionally, selecting the 1-position as the bonding position would have been a choice from two possible distinct options. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device.
The resultant compound would have the structure of the instant Compound 2.

Regarding claim 20: Che ‘473 as modified by Kottas, Takiguchi, and Che ‘937 teaches all of the features with respect to claim 15, as outlined above. 
The only positive limitation of the claimed composition is the organometallic compound of claim 15, which is disclosed as described above.
The instant specification describes that the compounds having the structure of the instant formula (I) are capable of being used in the claimed diagnostic composition {paragraphs [0173]-[0175]}. The specification does not describe any further structure required for the compound having the structure of the instant Formula (I) to capable of use as a diagnostic composition. Therefore, Che ‘473’s modified Complex 101 meets the limitations of the current claim 20. See MPEP 2111.02.

Allowable Subject Matter
Claim 4 is allowed.
The following is an examiner’s statement of reasons for allowance:
Lin et al. (US 2015/0194615 A1) (hereafter “Lin”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”) is a representation of the closest prior art. As outlined above Lin et al. (US 2015/0194615 A1) (hereafter “Lin”) in view of Kottas et al. (US 2013/0082245 A1) (hereafter “Kottas”) and Takiguchi et al. (US 2003/0068535 A1) (hereafter “Takiguchi”) teaches compounds having the structure of one of the instant Formulas 1-1, 1-2, 1-3, or 1-4. However, claim 4 requires that each of the instant T1 to T3 of Formulas 1-1, 1-2, 1-3, and 1-4 be selected from -Si(R5)(R6)- and -Ge(R5)(R6)- where R5 and R6 are in each case linked together. While Lin teaches that the linking groups corresponding to the instant T1 to T3 of Formulas 1-1, 1-2, 1-3, and 1-4 can be -Si(R5)(R6)- or -Ge(R5)(R6)-, Lin does not teach or exemplify that the instant R5 and R6 are linked together. Neither Lin nor the prior teach or provide motivation to modify the compounds of Lin such that R5 and R6 are linked together.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786